PER CURIAM.
The motion to quash the petition for writ of certiorari in this cause has been duly made upon the ground that the order of the full commission sought to be reviewed here does not possess the element of finality which is a prerequisite to judicial review. Upon consideration of said motion and after argument of counsel, the court is of the view that there has been no final administrative determination of the matters in controversy and that, therefore, the motion to quash should be and the same is hereby granted.
TERRELL, C. J., and HOBSON, DREW and THORNAL, JJ., concur.